Name: Commission Regulation (EEC) No 2973/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of category 39 (order No 40.0390) originating in Pakistan, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 283/14 Official Journal of the European Communities 16. 10 . 90 COMMISSION REGULATION (EEC) No 2973/90 of 11 October 1990 re-establishing the levying of customs duties applicable to products of category 39 (Order No 40.0390) originating in Pakistan, to which preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply Whereas, in respect of products of category 39 (Order No 40.0390), originating in Pakistan, the relevant ceiling amounts to 96 tonnes ; whereas that ceiling was reached on 27 August 1990 by charges of imports into the Community of the products in question originating in Pakistan, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion as soon as the relevant individual ceilings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 19 October 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be re-established on imports into the Community of the following products, originating in Pakistan : Order No Category(unit) CN code Description 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30 . 12. 1989, p. 45.